Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 1 of 30




            EXHIBIT A
Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 2 of 30




              Roamingwood
        Sewer & Water Association



                         Bylaws
                      Effective May 14, 2003




                           P.O. Box 6
                      Lake Ariel, PA 18436


                          570-698-6162
          Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 3 of 30




                      BYLAWS OF ROAMINGWOOD SEWER AND WATER

                                             ASSOCIATION

                                               INDEX



Article                                                                     Page


  1.01      INTRODUCTORY: Definition of Bylaws                               1

  1.02      Purposes and Powers                                              1

  2.01      OFFICERS AND AGENCY: Principal and Branch Offices                2

  2.02      Location of Registered Office                                    2

  3.01      MEMBERSHIP: Definition of Membership                             2

  3.02      Classes of Members                                               3

  3.03      Members                                                          3

  3.04      Association                                                      4

  3.05      Qualifications                                                   4

  3.06      Place of Meetings                                                5

  3.07      The Annual Meeting                                               5

  3.08      Special Meeting of Roamingwood                                   5

  3.09      Adjournments                                                     5

  3.10      Quorum                                                           6

  3.11      Proxies                                                          6

  3.12      Order of Business                                                7

  4.01      BOARD OF DIRECTORS: Number and Qualifications                    7

  4.02      Powers and Duties                                                7

  4.03      Additional Powers                                                9

  4.04      Term of Office                                                   9

 4.05       Election of Directors                                           10
       Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 4 of 30




4.06     Vacancies                                                       13

4.07     Removal of Board Member by Members                              13

4.08     Organization Meeting                                            13

4.09     Regular Meetings                                                14

4.10     Special Meetings                                                14

4.11     Waiver of Notice                                                14

4.12     Quorum                                                          14

4.13     Executive and Other Committees of the Board                     15

4.14     Interested Directors                                            15

4.15     Fidelity Bonds                                                  16

4.16     Directors’ Fiduciary Relationship to Roamingwood                16

4.17     Hold Harmless and Indemnification                               17

4.18     Participation in Meeting by Conference Telephone                17

5.01     The Officers                                                    17

5.02     Chairman                                                        17

5.03     President                                                       17

5.04     Vice President                                                  18

5.05     Secretary                                                       18

5.06     Treasurer                                                       19

5.07     Removal of Officers                                             19

5.08     Officers Fiduciary Relation to Roamingwood                      19

6.01     Duties of Manager                                               19

6.02     Duty to Account                                                 20

6.03     Control of Employees                                            20

7.01     ROAMINGWOOD RECORDS INSPECTION: Required Records                20

7.02     Right of Inspection                                             21

8.01     FINANCIAL-MANAGEMENT: Accounting Period                         21
       Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 5 of 30




8.02     Books and Accounts                                                         21

8.03     Preliminary Budget                                                         21

8.04     Publication of Preliminary Budget                                          21

8.05     Adoption of Budgets                                                        22

8.06     Amount and Method of Collection                                            22

8.07     Enforcement of Payment                                                     22

8.08     Auditing                                                                   23

9.01     NON-PROFIT OPERATION: Interest or Dividends on Capital Prohibited          23

9.02     Patronage Capital In Connection With Furnishing Sewer and Water Service    23

9.03     Excess Income                                                              24

9.04     Contract                                                                   24

10.01    TERMINATION OF MEMBERSHIP: Non-Withdrawal or Expulsion                     24

11.01    DISSOLUTION AND NON-LIABILITIES OF MEMBERS: Property Interest of Members   24

11.02    Non-Liability for Debts of Roamingwood                                     25

12.01    Policies, Rules and Regulations                                            25

13.01    Amendments                                                                 25
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 6 of 30




                              BY LAWS OF
                ROAMINGWOOD SEWER AND WATER ASSOCIATION
                       A NON PROFIT CORPORATION

                                             ARTICLE I
                                          INTRODUCTORY

                                          Definition of By Laws

1.01.    The following, until amended as hereinafter provided, constitute the By Laws of
Roamingwood Sewer and Water Association ("Roamingwood"), a Pennsylvania not-for-profit
corporation, a cooperative operated in a manner consistent with the provisions of Section 501 (c)(12)
and other relevant sections of the Internal Revenue Code of 1954, as amended, from time to time.
These By Laws constitute the code of rules adopted by Roamingwood for the regulation and
management of its affairs.
                                          Purposes and Powers

1.02.    This Corporation shall have the purposes or powers as may be stated in its Articles of
Incorporation, and such powers as are now or may be granted hereafter by the Nonprofit Corporation
Law of 1972 of the Commonwealth of Pennsylvania, or any successor legislation.


The primary purpose of this Corporation is:


         (a) To acquire the title, right and interest to and in the assets of the two utilities, Poconos
         Water Company and Poconos Sewer Company, (hereinafter referred to jointly as "Poconos")
         as set forth in the "Purchase and Settlement Agreement" of June 25, 1980, as amended,
         between the Association of Property Owners of the Hideout, Inc. (the "Association") and
         Poconos;


         (b) To accept the assignment of the Association's rights, title and interest in and to the
         "Purchase and Settlement Agreement" of June 25, 1980, as amended, between the Association
         and Poconos;


         (c) To lease the two utilities to the South Wayne County Water and Sewer Authority
         established by the County Commissioners of Wayne County, which authority would in turn
         enter into an Agreement with this Corporation to operate and manage the two utilities;

                                                      1
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 7 of 30




         (d) To supply water and sewer service to the residential development known as "The
         Hideout", located in the Townships of Salem and Lake in Wayne County, Pennsylvania,
         either as owner, lessee, or manager of the water and sewer system as hereinbefore provided;


         (e) To assure the Association and the Members of this Corporation fair and reasonable water
         and sewer rates;


         (f) To assure regular, continuous, and reliable water and sewer service for the Association and
         for the Members of this Corporation.



                                              ARTICLE II

                                     OFFICES AND AGENCY

                                     Principal and Branch Offices

2.01.    The principal place of business of this Corporation in Pennsylvania will be located in the
Hideout on Lakeview Dr., P.O. Box 6, Lake Ariel, Wayne County, Pennsylvania 18436. In addition,
the Corporation may maintain other offices within the Commonwealth of Pennsylvania as its business
requires, as may be authorized by the Board of Directors.
                                     Location of Registered Office

2.02.    The location of the registered office of this Corporation is stated in the Articles of
Incorporation to be: P.O. Box 6, R.F.D. 1, Lake Ariel, Wayne County, Pennsylvania 18436, and since
has been changed due to postal regulations to that as is noted in section 2.01. The Board of Directors
may, from time to time, change the address of its registered office by a duly adopted resolution and
amend its Articles or file the appropriate statement with the Department of the State of Pennsylvania.



                                             ARTICLE III

                                           MEMBERSHIP

                                       Definition of Membership

3.01.    The members of this Corporation are those persons having membership rights in accordance

                                                     2
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 8 of 30




with the provisions of these By Laws.
                                          Classes of Members

3.02.    This Corporation will have two classes of Members which are designated as follows:


         (a) Members
         (b) Association of Property Owners of the Hideout, Inc. or its successors.
                                                  Members

3.03.    An "owner" is as defined in the Declaration of Protective Covenants for the Hideout dated as
of May 11, 1970 as recorded June 25, 1970 in Wayne County Deed Book 258, at Page 51, as
supplemented and amended from time to time. An "owner" as hereinafter defined shall automatically
become a member of Roamingwood with such rights and privileges as are set forth or referred to in
these By Laws. An "owner" means:


         (a) Any natural person, firm, corporation, trust or entity who holds fee title to a lot or an
         undivided interest in fee title to a lot in the Development of real property known as The
         Hideout, a subdivision, situated in the Townships of Lake and Salem, Wayne County,
         Pennsylvania, as the same is referred to in the Declaration of Protective Covenants, which is
         duly recorded in the Recorder of Deeds Office in and for Wayne County, Pennsylvania; or


         (b) Any person who has contracted to purchase fee title to a lot or an undivided interest in fee
         title to a lot under written agreement, in which case the seller under said agreement shall cease
         to be the "owner" while said agreement is in effect; or


         (c) Any lessee of a lot under a recorded lease from the owner of fee title to said lot for a term
         of not less than fifty (50) years, in which case the lessor under said lease shall cease to be the
         "owner" while said lease is in effect.


         (d) In the case of multiple owners of a lot, one owner shall be designated in writing as the
         voting member by the other co-owner(s), but all co-owners shall remain subject to the rights
         and obligations of Roamingwood. In lieu of a written designation, the voting member will be
         the person listed first in Roamingwood’s files. Furthermore, in all instances, there will be
         only one vote and ballot per lot and only one vote and ballot per individual member if that
         member is listed first in Roamingwood’s files as owner of multiple lots.
                                                     3
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 9 of 30




A member shall always be subject to said Declaration of Protective Covenants of the Hideout.
                                                Association

3.04.    The Association of Property Owners of the Hideout, Inc. (the "Association") shall become a
member with such rights and privileges as are set forth or referred to in these By Laws and in the
Declaration of Protective Covenants of the Hideout.
                                               Qualifications

3.05.    (a) From time to time, the Board of Directors shall fix by resolution membership
qualifications relating to property ownership at the Hideout development. To become a member and to
maintain membership status, a person must meet all of such qualifications unless the Board of
Directors waives one or more of the qualifications with respect to such person.
                                   MEMBERS IN GOOD STANDING

         (b) From time to time, the Board of Directors may define the qualifications of a “member in
good standing”. Members NOT in good standing may forfeit membership privileges, including, but
not limited to, voting rights and /or right to be a director or an officer of the association, and other
forfeitures as prescribed in these by laws or the Roamingwood Rules and Regulations booklet.


                 (i) A member is NOT in good standing if their account is more than thirty days in
                 arrears and the amount owed is greater than ten percent (10%) of their current
                 quarterly rate.


                 (ii) Subject to the investigation and review provisions contained in this Article 3.05
                 (b), the Board of Directors, by majority vote at any meeting, may declare a member
                 NOT in good standing for infractions of the Roamingwood Rules and Regulations.


                 (iii) Following an internal investigation, including any oral or written statements, or
                 documentary evidence submitted by, or on behalf of the member, the Board of
                 Directors, by majority vote at any meeting, may declare that member NOT in good
                 standing for any action or failure to act which is contrary to the interests of
                 Roamingwood or its membership. Such action or failure to act may include, but is not
                 limited to: failure to pay Roamingwood assessments; malicious, criminal, defamatory
                 or fraudulent acts against Roamingwood, its employees, representatives, or agents. In

                                                      4
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 10 of 30




                  addition to declaring a member NOT in good standing, the Board of Directors may
                  levy sanctions against said member including fines, termination of water or sewer
                  service, or any combination of the foregoing.


                  (iv) Any member declared NOT in good standing by the Board of Directors will be
                  notified of such action in writing immediately.


                  (v) Any member declared NOT in good standing by the Board of Directors may have
                  their membership status reviewed six months after said declaration.


           (c) Each member agrees to sign such water and sewer users' agreements as Roamingwood
shall from time to time provide and require.
                                             Place of Meetings

3.06.      All meetings of the members of Roamingwood shall be held at The Hideout, Lake Ariel,
Pennsylvania, or at such other places in the State of Pennsylvania as may be stated in the notice of the
meeting.
                                           The Annual Meeting

3.07.      The Annual Meeting of Roamingwood shall be held on any Saturday in October of each year
commencing with the year 1981.
                                    Special Meeting of Roamingwood

3.08.      Special meetings of the membership of Roamingwood may be called by the President or the
Board of Directors by resolution of the Board. A special meeting may also be called upon the written
petition of ten percent (10%) of the voting members of Roamingwood in good standing. Such petition
shall be presented to the Secretary and shall set forth the purpose of the special meeting. Upon receipt
of the petition, it shall be the duty of the Secretary to verify the signatures to the petition and if
satisfied of the authenticity, he/she shall forthwith fix a weekend date for such meeting and notify the
membership of the time, place and purpose of the meeting within twenty (20) days of the receipt of the
petition. The meeting shall be held no sooner than thirty (30) days and not more than sixty (60) days
after receipt of the request. If the Secretary shall neglect or refuse to fix the time and place of the
meeting, the persons calling the meeting may fix the time and place in compliance with this section.
                                               Adjournments

3.09.      Adjournments of any regular or special meeting may be taken, but any meeting at which
                                                       5
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 11 of 30




directors are to be elected shall be adjourned only from day to day, or for such longer period not
exceeding fifteen (15) days each, as the members present entitled to cast at least a majority of the votes
which all members present and voting are entitled to cast shall direct, until such directors have been
elected.
                                                  Quorum

3.10.      A meeting of the members duly called shall not be organized for the transaction of business
unless a quorum is present. The presence in person or by proxy of five percent (5%) of the members
entitled to vote on the matter to be acted upon shall constitute a quorum. The members present at a
duly organized meeting can continue to do business until adjournment, notwithstanding the withdrawal
of enough members to leave less than a quorum. If a meeting cannot be organized because a quorum
has not attended, those present may, except as otherwise provided in this article, adjourn the meeting to
such time and place as they may determine.


           (a) In the case of any meeting called for the election of directors, those who attended the
           second of such adjourned meetings, although less than a quorum is present, shall nevertheless
           constitute a quorum for the purpose of election of directors.


           (b) In case of any meeting called for any other purpose, those who attended the second of
           such adjourned meetings, although less than a quorum, shall nevertheless constitute a quorum
           for the purpose of acting upon any resolution or other matter set forth in the notice of the
           meeting if written notice of such second adjourned meeting, stating that those members who
           attend shall constitute a quorum for the purpose of acting upon such resolution or other
           matter, is given to each member of record entitled to vote at such adjourned meeting at least
           ten (10) days prior to the day named for the second adjourned meeting.
                                                   Proxies

3.11.      At any meeting of members, a member entitled to vote may do so by proxy executed in
writing by the member or by his/her duty authorized attorney-in-fact and filed with the Secretary of
Roamingwood. A proxy shall be revocable at will, notwithstanding any other agreement or any
provision in the proxy to the contrary, but the revocation of a proxy shall not be effective until notice
thereof has been given to the Secretary of the Corporation. A proxy shall not be revoked by the death
or incapacity of the maker unless before the vote is counted or the authority is exercised, written notice
of such death or incapacity is given to the Secretary of the Corporation. No proxy shall be valid after
the expiration of eleven (11) months from the date of its execution, unless the person executing it
                                                      6
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 12 of 30




specifies therein the length of time for which such proxy is to continue in force, which in no event shall
exceed three (3) years from the date of its execution.
                                           Order of Business

3.12.    All meetings of the membership shall be conducted according to “Modern Rules of Order”,
as published by the Pennsylvania Bar Institute, unless a different procedure is called for in these By
Laws.



                                             ARTICLE IV

                                     BOARD OF DIRECTORS

                                      Number and Qualifications

4.01.    The business and property of Roamingwood shall be managed and governed by a Board of
Directors composed of five (5) persons, all of whom must be members in good standing of
Roamingwood.
                                           Powers and Duties

4.02.    The Board of Directors shall have the powers and duties necessary for the administration of
the affairs of Roamingwood and may do all such acts and things as are not by law or by these By Laws
directed to be exercised and done by the members. In addition thereto, the Board shall have the
following powers:


         (a) Management of Business. The Board of Directors shall have general supervision and
         control of the business and the affairs of Roamingwood and shall make all rules and
         regulations not inconsistent with law or with these By Laws for the management of the
         business and the guidance of the members, officers, employees, and agents of Roamingwood.
         It shall have installed an accounting system which shall be adequate to the requirements of the
         business, and it shall require proper records to be kept of all business transactions.


         (b) Employment of Manager. The Board of Directors shall have power to employ a manager,
         define his/her duties, fix his/her compensation, and dismiss him/her with or without cause at
         any time. The Board shall employ or authorize the employment of such employees, agents,
         and counsel as it, from time to time, deems necessary or advisable in the interest of
         Roamingwood prescribe their duties, and fix their compensation. The manager shall have
                                                     7
Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 13 of 30




 charge of the business of Roamingwood under the direction of the Board of Directors.


 (c) Bonds and Insurance. The Board of Directors shall require the manager and all other
 officers, agents, and employees charged by Roamingwood with responsibility for the custody
 of any of its funds, securities, or commercial paper to give adequate bonds, unless the then
 effective insurance policies provide the necessary coverage at adequate limits. Such bonds, if
 required due to the lack of adequate insurance coverage or limits, unless cash security is
 given, shall be furnished by a responsible bonding company and approved by the Board of
 Directors, the cost to be paid by Roamingwood. The Board of Directors shall provide for the
 adequate insurance of the property of Roamingwood, or property that may be in the
 possession of Roamingwood, or stored by it, and not otherwise adequately insured, and in
 addition, adequate insurance covering liability for accidents to all employees and the public.


 (d) Audits. At least once in each year the Board of Directors shall secure the services of a
 competent and disinterested public auditor or accountant, who shall make a careful audit of
 the books and accounts of Roamingwood and render a report in writing thereon, which report
 shall be submitted to the Board for their approval at their next regular scheduled meeting.
 Following approval by the Directors, it will be presented to the members of Roamingwood by
 publication in the POA community newspaper or by posting at the Roamingwood office. This
 report shall include at least:


       (i) A balance sheet showing the true assets and liabilities of Roamingwood; and


       (ii) An operating statement for the fiscal period under review which shall show the cost
       of, and receipt from, sales and the gross margins or loss from sewer and water services
       provided during the period, and a statement of all expenses for the period under review.


 (e) Agreements with Members. The Board of Directors shall have the power to carry out all
 agreements of Roamingwood with its members in every way advantageous to Roamingwood
 representing the members collectively.


 (f) Depository. The Board of Directors shall have power to select one or more banks to act as
 depositories of the funds of Roamingwood, and to determine the manner of receiving,

                                            8
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 14 of 30




         depositing, and disbursing the funds of Roamingwood, the form of checks, and the person or
         persons by whom they shall be signed, with the power to change such banks and the person or
         persons signing such checks and the form thereof at will.


         (g) The power to adopt a corporate seal as the seal of Roamingwood;


         (h) The power to borrow money for Roamingwood;


         (i) The power to assign, mortgage, pledge or encumber any Roamingwood property for such
         borrowings.
                                            Additional Powers

4.03.    In addition to duties imposed by these By-Laws or by resolutions of Roamingwood, the Board
of Directors shall have, without limitation, the following additional powers:


         (a) Care, upkeep and surveillance of the facilities of Roamingwood;


         (b) Collection of special assessments and/or other charges from the members;


         (c) Designation and dismissal of the personnel necessary for the accomplishment of the
         purposes of Roamingwood;


         (d) Promulgation of such rules and regulations necessary for the effective administration of
         Article VIII of these By Laws;


         (e) The power to adopt reasonable rules and regulations as it may deem advisable for the use,
         operation, maintenance, conservation and beautification of the water and sewer systems for
         the health, comfort, safety and general welfare of the members.
                                              Term of Office

4.04.    The term of office shall be three (3) years, and the Directors shall be replaced as three (3) year
staggered terms expire. Two (2) Directors shall be elected in each of two (2) consecutive years and
only one (1) Director will be elected in the third (3rd) year.



                                                      9
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 15 of 30




                                          Election of Directors

4.05.    Election of Directors:


         (a) Election of Directors shall be by written ballot as hereinafter provided. In all elections of
         directors, each member entitled to vote shall be entitled to as many votes as shall equal the
         number of votes which he/she is entitled to cast on any matter other than election of directors
         multiplied by the number of directors to be elected, and he/she may cast all such votes for a
         single director or may distribute them among the number to be voted for, or for any two or
         more of them as he/she may see fit. The person or persons receiving the largest number of
         votes shall be elected to the vacant position or positions.


         (b) The Nominating Committee for the selection of candidates to the Board of Directors for
         the next annual election shall be appointed at the Annual Meeting. The Nominating
         Committee shall consist of five (5) members all of whom must be members in good standing;
         two members in good standing elected by the membership at the Annual Meeting, two chosen
         from the membership of the Board of Directors, and one member in good standing appointed
         from the membership by the President of Roamingwood, and this member shall not be a
         current member of the Board of Directors. Up to two (2) alternates, who are members in good
         standing and who are not members of the Board, may be appointed by the Board of Directors
         or by the Nominating Committee. The Nominating Committee shall select its Chairman.


         (c) Candidates for election to the Board of Directors shall be nominated:


               (i) By the Nominating Committee, or
               (ii) By the petition signed by 50 voting members and delivered to the Secretary of
               Roamingwood before the fifteenth (15th) of July each year.


          (d) The following members may NOT be nominated:


               (i) anyone nominated for or wishing to be nominated for candidacy for the POA Board
               simultaneously;
               (ii) anyone whose term of office as a Director on the POA Board will not terminate
               before their term begins as Roamingwood Director, unless they furnish, prior to
                                                    10
Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 16 of 30




       nomination, written intent to resign from the POA Board if elected;
       (iii) anyone who is a member of the South Wayne Sewer and Water Authority, unless
       they furnish, prior to nomination, written intent to resign from the Authority if elected.


 (e) Between the first and thirtieth (30th) of June of each year, the Nominating Committee shall
 nominate for election at least two (2) more candidates than are necessary to fill the
 prospective vacancies on the Board of Directors. Members in good standing, wishing to be
 nominated, who are rejected by the Nominating Committee, shall be notified by phone and in
 writing immediately. The Nominating Committee may include the names of candidates
 nominated by petition to fill this quota if they choose to give them their endorsement
 following the June 30th deadline.


 (f) The qualifications of the candidates nominated by the Nominating Committee and those
 nominated by petition shall be printed and distributed at the same time or prior to distribution
 of election ballots.


 (g) Before the fifteenth (15th) of July each year, any member in good standing may file with
 the Secretary of Roamingwood a statement of his/her candidacy for election as a Director of
 Roamingwood for the term beginning immediately after the filing of such statement, together
 with endorsement of his/her candidacy signed by fifty (50) voting members in good standing.
 The Secretary of Roamingwood shall certify to the validity of such signatures and cause
 notice of each candidacy and a brief biographical statement of each candidate to be included
 in the notice of such Annual Meeting. Should any candidate's petition be found to have an
 insufficient number of valid signatures, then that candidate shall not be placed on the ballot,
 and the rejected candidate shall be duly notified in writing.


 (h) All elections to the Board shall be made on written ballot, which shall:


       (i) Describe the vacancy to be filled;
        (ii) Set forth the names of those persons who have become candidates for the office of
       director in the order in which they filed their statements of candidacy with the Secretary
       of Roamingwood.
       (iii) NO write-ins will be allowed. Any ballot with any name written on it will be

                                            11
Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 17 of 30




       disqualified.


 Such ballots shall be prepared and mailed by the Secretary to each member entitled to vote
 simultaneously with the mailing of the notice of the Annual Meeting of Roamingwood.


 (i) Each member entitled to vote shall receive only one (1) ballot regardless of number of lots
 owned or amount of usage.


 (j) The completed ballots shall be returned as follows: Each ballot shall be placed in a sealed
 envelope marked "Ballot", but not marked in any other way. Each such "Ballot" envelope
 shall contain only one (1) ballot, and each voting member shall be advised that because of the
 verification procedures hereinafter set forth, the inclusion of more than one (1) ballot in any
 one "Ballot" envelope shall disqualify the return. Such "Ballot" envelope shall be placed in
 another sealed envelope which shall bear on its face the name and signature of the member,
 his/her lot number, and such other information as the Board may determine will serve to
 establish his/her right to cast the vote or votes presented in the ballot or ballots contained
 therein. The ballots shall be returned to the Secretary of Roamingwood at such address as the
 Board may from time to time determine no later than ten (10) days prior to the Annual
 Meeting.


 (k) Upon receipt of each return, the Secretary shall immediately place it in a safe or locked
 place until the day fixed by the Board for the counting of such ballots. On that day, the
 external envelopes containing the "Ballot" envelopes shall be turned over, unopened, to the
 Election Committee consisting of the Secretary and the then existing Board or their appointed
 representatives who must be members in good standing. A representative of each candidate
 for the office of director may also be present. The Election Committee shall then adopt a
 procedure that shall establish:


       (i) That the signature of the member on outside is genuine; and
       (ii) That such member is a member in good standing.


 Such procedure shall be taken in such manner that the vote of any member shall not be
 disclosed to anyone, including the Election Committee. The outside envelopes shall

                                             12
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 18 of 30




         thereupon be placed in a safe or other locked place and the Election Committee shall proceed
         to the opening of the "Ballot" envelopes and the counting of the votes. If any "Ballot"
         envelope is found to contain more than one (1) ballot, all ballots contained in such envelope
         shall be disqualified. The Election Committee shall certify the results of the count at the
         Annual Meeting and the terms of office of the directors so elected shall commence
         immediately following such Annual Meeting.


         (l) All outside envelopes, ballots and statements of candidacy shall be retained by the
         Secretary for a period of one (1) year.


         (m) After certification by the Election Committee, all ballots shall be available for inspection.
                                               Vacancies

4.06.    Vacancies in the Board of Directors caused by any reason shall be filled by vote of the
majority of the remaining directors, even though they may constitute less than a quorum; and each
person so elected shall be a director and serve to complete the term of that director whose vacancy is
being filled. The Board of Directors may request recommendations from the Nominating Committee
to fill such vacancies.
                              Removal of Board Member by Members

4.07.    Any member may bring charges against a board member and, by filing with the Secretary
such charges in writing together with a petition signed by at least ten percent (10%) of the voting
members in good standing or three hundred (300), whichever is the lesser, may request the removal of
such board member by reason thereof. Such board member shall be informed in writing of the charges
at least ten (10) days prior to the meeting of the members at which the charges are to be considered and
shall have an opportunity at the meeting to be heard in person or by counsel and to present evidence in
respect of the charges; and the person or persons bringing the charges against him/her shall have the
same opportunity. The question of the removal of such board member shall be considered and voted
upon at the meeting of the members and any vacancy created by such removal may be filled by vote of
the members at such meeting without compliance with the foregoing provisions with respect to
nominations.
                                         Organization Meeting

4.08.    The first meeting of a newly elected Board of Directors shall be held within ten (10) days of
election at such place as shall be fixed by the directors at the meeting at which such directors were

                                                    13
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 19 of 30




elected, and no notice shall be necessary to the newly elected directors in order legally to constitute
such meeting, providing a quorum of the Board shall be present. The intent is to allow newly elected
members to participate in any Board meeting called immediately after election. At this meeting the
Board shall elect a Chairman and such corporate officers as provided in the By Laws.
                                            Regular Meetings

4.09.    Regular meetings of the Board of Directors may be held at such time and place as shall be
determined, from time to time, by a majority of the directors, but at least six (6) such meetings shall be
held during each fiscal year. Notice of regular meetings of the Board of Directors shall be given to
each director, personally or by mail, telephone, e-mail, or fax, at least five (5) days prior to the day
named for such meeting. There shall be kept minutes of all meetings conducted by the Board, together
with record of voting at such meetings. These minutes shall be subjected to inspection by any member
of Roamingwood in a manner prescribed in Article VII.
                                            Special Meetings

4.10.    Special meetings of the Board of Directors may be called by the President on three days
notice to each director, given personally or by mail, telephone, e-mail, or fax, which notice shall state
the time, place and purpose of the meeting. Special meetings of the Board of Directors shall be called
by the President or Secretary in like manner and on like notice on the written request of at least three
(3) directors.
                                            Waiver of Notice

4.11.    Before or at any meeting of the Board of Directors, any director may, in writing, waive notice
of such meeting and such waiver shall be deemed equivalent to the giving of such notice. Attendance
by a director at any meeting of the Board of Directors, shall be a waiver of notice of the time and place
thereof. If all the directors are present at any meeting of the Board, no notice shall be required and any
business may be transacted at such meeting.
                                                 Quorum

4.12.    At all meetings of the Board of Directors, a majority of the directors shall constitute a quorum
for the transaction of business, and the acts of the majority of the directors present at a meeting at
which a quorum is present shall be the acts of the Board of Directors. If, at any meeting of the Board
of Directors, there be less than a quorum present, the majority of those present may adjourn the
meeting from time to time. At any such adjourned meeting, any business which might have been
transacted at the original meeting may be transacted without further notice.


                                                     14
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 20 of 30




                            Executive and Other Committees of the Board

4.13.    Executive and Other Committees of the Board:
         (a) Establishment and Powers. Unless otherwise restricted in the By Laws:


               (i) The Board of Directors may, by resolution adopted by a majority of the directors in
               office, establish one or more committees to consist of one or more directors of the
               Corporation, any such committee, to the extent provided in the resolution of the Board
               of Directors, shall have and may exercise all of the powers and authority of the Board of
               Directors, except that no such committee shall have any power or authority as to the
               following:


                   (A) The submission to members of any action requiring approval of the members
                   under these By Laws
                   (B) The filling of vacancies in the Board of Directors
                   (C) The adoption, amendment or repeal of the By Laws
                   (D) The amendment or repeal of any resolution of the Board
                   (E) Action on matters committed by the By Laws or resolution of the Board of
                   Directors to another committee of the Board.


               (ii) The Board may designate one or more directors as alternate members of any
               committee, who may replace an absent or disqualified member at any meeting of the
               committee. In the absence or disqualification of a member of a committee, the member
               or members thereof present at any meeting and not disqualified from voting, whether or
               not he/she or they constitute a quorum, may unanimously appoint another director to act
               at the meeting in the place of any such absent or disqualified member.


         (b) Term. Each committee of the Board shall serve at the pleasure of the Board.


         (c) Effect on Responsibility of Board. The establishment of any committee of the Board of
         Directors and the delegation thereto of power and authority shall not alone relieve any
         director of his/her duty to Roamingwood under this Article.
                                         Interested Directors

4.14.    Interested Directors:
                                                   15
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 21 of 30




         (a) General Rule. No contract or transaction between Roamingwood and one or more of its
         members, directors or officers or between Roamingwood and any other corporation,
         partnership, association, or other organization in which one or more of its directors or officers
         are directors or officers, or have a financial interest, shall be void or voidable solely because
         the member, director or officer is present at or participates in the meeting of the directors
         which authorizes the contract or transaction, or solely because his/her or their votes are
         counted for such purpose, if:


               (i) The material facts as to the relationship or interest and as to the contract or
               transaction are disclosed or are known to the Board and in good faith authorizes the
               contract or transaction by the affirmative votes of a majority of the disinterested
               directors even though they are less than a quorum;


               (ii) The material facts as to his/her relationship or interest and as to the contract or
               transaction are disclosed and are known to the members entitled to vote thereon, and the
               contract or transaction is specifically approved in good faith by vote of such members;
               or


               (iii) The contract or transaction is fair as to Roamingwood as of the time it is
               authorized, approved or ratified by the Board of Directors or the members.


         (b) Quorum. Common or interested directors may be counted in determining the presence of
         a quorum at a meeting of the Board which authorizes a contract or transaction specified in
         subsection (a) of this Section.
                                              Fidelity Bonds

4.15.    The Board of Directors shall require that all officers and employees of Roamingwood
handling or responsible for Roamingwood funds shall furnish adequate fidelity bonds, unless the then
effective insurance policies provide the necessary coverage at adequate limits. The premiums on such
bonds, if required due to the lack of adequate insurance coverage and / or limits, shall be paid by
Roamingwood.
                         Directors’ Fiduciary Relationship to Roamingwood

4.16.    Directors shall be deemed to stand in fiduciary relation to Roamingwood and shall discharge
the duties of their respective positions in good faith and with that diligent, care and skill that an
                                                     16
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 22 of 30




ordinarily prudent person would exercise under similar circumstances.
                                   Hold Harmless and Indemnification

4.17.    Each person who was or is a party and each person who is threatened to be or is made a party
to any threatened, pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of the fact that he/she is, or was, a director or officer, of the
Corporation, or is or was serving at the request of the Corporation as a director, officer, employee or
trustee of another corporation, partnership, joint venture, trust or other enterprise, shall be indemnified
by the Corporation to the full extent permitted by the laws of the Commonwealth of Pennsylvania as is
in effect at the time of such indemnification. The foregoing right of indemnification shall inure to the
benefit of the heirs, executors, and administrators of each such person shall not be exclusive of any
other rights of indemnification to which any director, officer, trustee or other person may be entitled in
any capacity as a matter of law or under any by-law, agreement, vote of shareholders or directors, or
otherwise; and shall continue as to each such person who has ceased to be a director, officer or trustee.
                          Participation in Meeting by Conference Telephone

4.18.    One or more directors may participate in a meeting of the Board by means of conference
telephone or similar communications equipment by means of which all persons participating in the
meeting can hear each other.



                                               ARTICLE V

                                                The Officers

5.01.    The officers of Roamingwood shall be Chairman of the Board, President, Vice President,
Secretary, Treasurer and such other officers and assistant officers, as the Board may, from time to time,
elect. Any two (2) or more offices may be held by the same person except the offices of President and
Secretary.
                                                 Chairman

5.02.    The Chairman shall preside over all special and regular meetings of the Board. The Chairman
shall act in the absence of the President, or in the event of his/her inability or refusal to act.
                                                  President

5.03.    The President shall be the General Managerial officer of Roamingwood and shall be vested
with the powers and duties generally incident to the office of President of a nonprofit corporation, or as
may be otherwise set forth in these By Laws. He/she does not need to be a director. In addition, the
                                                      17
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 23 of 30




President shall:


         (a) Preside over all membership meetings of Roamingwood.


         (b) Call special meetings of the Board of Directors.


         (c) Perform all acts and duties usually performed by an executive and presiding officer.


         (d) Sign such papers of Roamingwood as he/she may be authorized or directed to sign by the
         Board of Directors; provided, however, that the Board of Directors may authorize any person
         to sign any or all checks, contracts, and other instruments in writing on behalf of
         Roamingwood.


The President shall perform such other duties as may be prescribed by the Board of Directors.
                                              Vice President

5.04.    In the absence of the President or the Chairman, or in the event of their inability or refusal to
act, the Vice President is empowered to act and shall thereupon be vested with powers and duties of
the President.
                                                Secretary

5.05.    The Secretary shall:


         (a) Keep a complete record of all meetings of Roamingwood and of the Board of Directors
         and have general charge and supervision of the books and records of Roamingwood.


         (b) Sign all such papers pertaining to Roamingwood as he/she may be authorized or directed
         to sign by the Board of Directors.


         (c) Serve all notices required by law and by these By Laws and make a full report of all
         matters and business pertaining to his/her office to the members at the Annual Meeting.


         (d) Keep the corporate seal, and affix the corporate seal to all papers requiring a seal.
         (e) Keep complete membership records.
         (f) Act as secretary of the Executive Committee.
                                                    18
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 24 of 30




         (g) Make all reports required by law and perform such other duties as may be required of
         him/her by Roamingwood or the Board of Directors.


On the election of his/her successor, the Secretary shall turn over to him/her/her all books and other
property belonging to Roamingwood that he/she may have in his/her possession.
                                                Treasurer

5.06.    The Treasurer shall have custody of the funds of Roamingwood, collect monies due, pay the

obligations of Roamingwood out of its funds, and perform such other duties as are incident to the

office of Treasurer. The Board shall require that the Treasurer be bonded or insured for such amount

and under such conditions as the Board shall require.

                                           Removal of Officers

5.07.    Any officer may be removed by the majority of the Board of Directors after the following
procedures: the officer will be informed in writing of the charges against him/her/her at least ten (10)
days prior to the meeting of the Board of Directors at which time charges are to be considered and
shall have an opportunity at the meeting to be heard in person or by counsel and to present evidence in
respect of the charges, and the person or persons bringing the charges against him/her/her shall have
the same opportunity. The question of the removal of such officer shall be considered and voted upon
at the meeting of the Board of Directors, and any vacancy created by such removal may be filled by the
vote of the Board of Directors at such meeting.
                             Officers Fiduciary Relation to Roamingwood

5.08.    Officers shall be deemed to stand in a fiduciary relation to Roamingwood and shall discharge
the duties of their respective position in good faith and with that diligence, care and skill that an
ordinarily prudent person would exercise under similar circumstances.



                                              ARTICLE VI

                                            Duties of Manager

6.01.    In General, under the direction of the Board of Directors, the manager shall have general
charge of the ordinary and usual business operations of Roamingwood. He/she shall, so far as
practicable, endeavor to conduct the business in such a manner that the members and patrons will
receive just and fair treatment. The manager shall deposit all money belonging to Roamingwood that
                                                     19
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 25 of 30




comes into his/her possession in the name of Roamingwood in a bank selected by the Board of
Directors, and if authorized to do so by the Board of Directors, shall make all disbursements by check
therefrom for the ordinary and necessary expenses of the business in the manner and form prescribed
by the Board of Directors. On the appointment of his/her successor, the manager shall deliver to
him/her all money and property belonging to Roamingwood which he/she has in his/her possession or
over which he/she has control.
                                            Duty to Account

6.02.    The manager shall be required to maintain his/her records and accounts in such a manner that
the true and correct condition of the business may be ascertained therefrom at any time. He/she shall
render annual and periodic statements in the form and in the manner prescribed by the Board of
Directors. He/she shall carefully preserve all books, documents, correspondence, and records of
whatever kind pertaining to the business that may come into his/her possession.
                                         Control of Employees

6.03.    Subject to the approval of the Board of Directors, the manager shall employ, supervise, and
dismiss any or all employees of Roamingwood except agents or counsel specifically employed by the
Board of Directors.



                                            ARTICLE VII

                        ROAMINGWOOD RECORDS INSPECTION

                                           Required Records

7.01.    Roamingwood shall keep an original or duplicate record of written minutes of the members
and the Directors and of any other body exercising powers or performing duties which under this
Article may be exercised or performed by such other body, the original or a copy of its By Laws,
including all amendments thereto to date, certified by the Secretary of Roamingwood, and an original
or a duplicate membership register, giving the names of members, and showing their respective
addresses, their interests in Roamingwood and other details of the membership of each. Roamingwood
shall also keep appropriate, complete and accurate books or records, of account including such records
as are necessary to determine, at any time, each member's rights and interests in the assets of
Roamingwood. The records provided for in this subsection shall be kept at either the registered office
of Roamingwood in this Commonwealth or at its principal place of business wherever situated.


                                                   20
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 26 of 30




                                          Right of Inspection

7.02.    Every member shall, upon written demand under oath stating the purpose thereof, have a right
to examine the records of Roamingwood, in person or by agent or attorney, during the usual hours for
business for any proper purpose as prescribed by the Pennsylvania Statutes.



                                           ARTICLE VIII

                                 FINANCIAL -MANAGEMENT

                                           Accounting Period

8.01.    The fiscal year of Roamingwood shall begin the first day of January in each year.

                                          Books and Accounts

8.02.    Books and accounts of Roamingwood shall be kept under the direction of the Treasurer
subject to the member's right of inspection pursuant to Article VII herein.
                                          Preliminary Budget

8.03.    Each calendar year, the Treasurer, accountant, and Manager, ninety (90) days prior to each
calendar year end, shall prepare for the next succeeding calendar year a preliminary budget. During
any lease to a municipal authority, the budget shall be prepared in accordance with any management
and operating agreement between Roamingwood and the municipal authority.


These budgets must estimate the income necessary to cover the expenditures and losses, if any, of
Roamingwood and should include reasonable reserves for future losses and expenses. These budgets
shall include, in addition to normal operating expenditures, expense items to provide for a maintenance
reserve fund. In addition, budgets should provide for a debt service reserve fund and bond redemption
and improvement fund as required by any outstanding bond indenture or action of the Board of
Directors of Roamingwood. Budgets presented shall provide that adequate funding of Roamingwood's
income must be collected from members sufficient to meet the terms of any bond indenture and for the
sole purpose of meeting losses and expenditures. The goal of these budgets shall be to provide sewer
and water service to the members on a not-for-profit basis, substantially at cost.
                                  Publication of Preliminary Budget

8.04.    Thirty days (30) prior to the budgets being approved and acted upon by the Board, they shall
be published by posting copies of the proposed budgets at several POA bulletin board locations, at the
                                                    21
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 27 of 30




Roamingwood office, and at the POA registration office. In addition, the proposed budgets will be
published in the POA’s newspaper.
                                            Adoption of Budgets

8.05.    After the proposed budgets have been published for not less than thirty (30) days and prior to
the first day of the calendar year to which the proposed budgets apply, the Board by majority vote,
shall adopt the final budget which shall be itemized with sufficient detail and which may contain such
changes, additions, deletions, or corrections as the Board deems appropriate and in the best interests of
Roamingwood, except that income must be collected from members sufficient to meet the terms of any
bond indenture and maintain the financial viability of Roamingwood. These adopted budgets shall
then be effective for the calendar year to which they apply. After proposed budgets have been adopted
by the Board, the Board shall levy the annual assessment for each improved lot, unimproved lot, and
on the Association of Property Owners of the Hideout, Inc., for the following year in accordance with
the terms and conditions of these By Laws. Roamingwood through its Board of Directors as hereafter
set forth, may levy assessments and other charges on members. The members shall be severally and
not jointly liable for assessments.
                                      Amount and Method of Collection

8.06.    The amount of the levied charges and assessments and method of such levy shall be fixed by
the Board subject to and taking into consideration the budget adopted as set forth in these By Laws.
Notice of any levy and assessment will be sent to each member at the last known address of record on
file at the office of Roamingwood. Payment of such notice of levy shall be due and payable as
determined by the Board. The Board may set a discount period for payment and may assess penalty
and interest charges for late payment. The Board may proceed under the provisions of law afforded
Roamingwood in the collection of any debts owed or any charges or assessments that are delinquent
for a period of ninety (90) days from the original due date.
                                          Enforcement of Payment

8.07.    The Board may bring such actions as it shall determine appropriate at law or in equity
necessary to enforce the collection of delinquent assessments, or other charges including, but not
limited to provisions for the suspension of voting privileges and the imposition of a lien or liens upon a
member's property. In all such cases, however, reasonable notice shall be given to such members with
respect to any such non-payment and there shall be given to such member an opportunity for
reinstatement of voting privileges upon satisfactory proof that such delinquency has been corrected.



                                                    22
        Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 28 of 30




                                                Auditing

8.08.    At the close of each calendar year, the books and records of Roamingwood shall be audited by
a certified public accounting firm whose report shall be prepared and certified in accordance with
generally accepted accounting principles. Based on such reports, Roamingwood will print and mail a
condensed copy of' same to each member entitled to vote herein or a condensed copy of such report
shall be published in the POA’s newspaper. In addition, the books and records herein may be
inspected as prescribed in Article VII.



                                             ARTICLE IX

                                   NON-PROFIT OPERATION

                             Interest or Dividends on Capital Prohibited

9.01.    Roamingwood shall at all times be operated on a cooperative non-profit basis for the mutual

benefit of its members consistent with the provisions of Section 501 (c) (12) and other relevant

sections of the Internal Revenue Code of 1954, as amended from time to time. No interest or divi-

dends shall be paid or payable by Roamingwood on any capital furnished by its members.

           Patronage Capital in Connection With Furnishing Sewer and Water Service

9.02.    In the furnishing of sewer and water service, Roamingwood’s operations shall be so

conducted that all members will, through their patronage, furnish capital for Roamingwood.

Roamingwood will operate on a non-profit basis. Roamingwood must maintain books and records

from which a member's share of earnings for any year can be determined. To meet the requirements of

the preceding sentence, Roamingwood shall prepare an earnings and profit statement for each fiscal

year, shall maintain a listing of all members for that fiscal year and shall record the amounts all

members paid for the usage or availability of services. All members will share in annual net earnings

on the basis of their "patronage assessment", which means the usage or availability charges actually

paid by members.




                                                    23
         Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 29 of 30




                                             Excess Income

9.03.     Any excess collections or assessments from members, not retained in reasonable reserves for
future losses and expenses, may be retained in reasonable amounts for purposes of expanding facilities,
retiring capital indebtedness, acquiring other assets or other similar purposes.
                                                Contract

9.04.     The members of Roamingwood, by dealing with Roamingwood, acknowledge that the terms
and provisions of the Articles of Incorporation and By Laws shall constitute and be a contract between
Roamingwood and each member and both Roamingwood and the member are bound by such contract,
as fully as though each member had individually signed a separate instrument containing such terms
and provisions. The provisions of this Article of the By Laws shall be called to the attention of each
member of Roamingwood by posting in a conspicuous place in Roamingwood's office.



                                             ARTICLE X

                              TERMINATION OF MEMBERSHIP

                                    Non-Withdrawal or Expulsion

10.01.    Neither the Association of Property Owners nor any member may withdraw from membership
as long as such member is an owner as defined in Section 3.03. The Board may, by the affirmative
vote of not less than two-thirds of the members of the Board, suspend the voting privilege of any
member who fails to comply with any of the provisions of the Articles of Incorporation, By Laws, or
Rules and Regulations adopted by the Board, but only if such member shall have been given written
notice by Roamingwood that such failure makes him/her liable to the loss of voting privileges and such
failure shall have continued for at least ten (10) days after such notice was given. Any member whose
voting privileges have been suspended may have such privileges reinstated by vote of the Board. The
suspension of voting privileges shall not release a member or his/her estate from any debts due
Roamingwood.
                                             ARTICLE XI

                 DISSOLUTION AND NON-LIABILITIES OF MEMBERS

                                    Property Interest of Members

11.01.    On dissolution of Roamingwood, all debts and liabilities of Roamingwood shall be paid

                                                    24
         Case 1:20-cv-00640-JPW Document 9-1 Filed 05/12/20 Page 30 of 30




according to their respective priorities. After payment of such debts, the remaining property assets of
Roamingwood shall be distributed, to the extent that is practicable, among the members of
Roamingwood according to their respective patronage.
                              Non-Liability for Debts of Roamingwood

11.02.    The private property of the members shall be exempt from execution or other liability for the
debts of Roamingwood and no member shall be liable or responsible for any debts or liabilities of
Roamingwood.



                                            ARTICLE XII

                                   Policies, Rules, and Regulations

12.01.    The Board of Directors shall have power to make and adopt such policies, rules and
regulations, not inconsistent with law, the Articles of Incorporation or these By Laws, as it may deem
advisable for the management of the business and affairs of Roamingwood.



                                           ARTICLE XIII

                                             Amendments

13.01.    These By Laws may be amended from time to time in part or parts or restated in their entirety
and new By Laws may be adopted by a majority of the number and vote of the members or of the
Board of Directors except that amendments to Articles I, II, VIII, and IX hereof may only be made by
the members.




                                                   25
